Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-11, 13-19 are pending.

Allowable Subject Matter
Claims 1-2, 4-11, 13-19 are allowed (renumbered claims 1-17, respectively).
	The following is an examiner’s statement of reasons for allowance: Prior art teaches of receiving information regarding a first SSB transmission periodicity and second SSB transmission periodicity (See Intel) pertaining to cells among a cell list and not on a cell list, respectively (See Sheng). In addition, prior art teaches of measuring RSRP for the SSBs based on SSB measurement windows that are setup using the SSB transmission periodicity information (See Intel).
	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving (i) first SSB transmission periodicity information regarding a first periodicity of SSB transmissions for a carrier, and (ii) information regarding a cell list comprising at least one cell that is configured with the first periodicity of SSB transmissions; receiving second SSB transmission periodicity information regarding a second periodicity of SSB transmissions for the carrier; measuring Reference Signal Received Power (RSRP) for an SSB of a first cell that is are configured such that the first periodicity cannot be longer than the second periodicity, wherein measuring the RSRP for the SSB of the first cell is based on a first SSB measurement window that is configured based on the first SSB transmission periodicity information, and wherein measuring the RSRP for the SSB of the second cell is based on a second SSB measurement window that is configured based on the second SSB transmission periodicity information”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US# 2020/0120756), Nory et al. (US# 2015/0118968), Park et al. (US# 2019/0053193), Byun et al. (US# 2019/0150108), Siomina et al. (US# 2020/0084642).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.